Citation Nr: 0302845	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for disability of the 
lumbosacral spine, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1978 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  In accordance with the Board's directions in the July 
2001 remand of this appeal, the appellant was scheduled to 
appear for a VA examination on May 22, 2002, in order to 
obtain information necessary to adjudicate his claim for an 
increased rating for his service-connected lumbosacral 
disability.  

2.  Without good cause shown, the appellant failed to report 
for the scheduled VA examination.  

3.  Despite repeated requests from the RO to express his 
willingness to report for another VA examination, the 
appellant has not done so.  

4.  The appellant has been advised of the provisions of 
38 C.F.R. § 3.665(b) and of the consequences of his failure 
to report for a VA examination in connection with the present 
claim.  


CONCLUSION OF LAW

The claim must be denied due to the appellant's failure to 
report for a necessary VA examination.  38 C.F.R. § 3.655(b) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the Board's remand of July 
2002, a November 2002 letter from the RO to the veteran, and 
supplemental statements of the case issued in August and 
October 2002, the veteran has been notified of the evidence 
and information necessary to substantiate his claim, the 
assistance that VA would provide in obtaining evidence and 
information on his behalf, the information and authorization 
needed from him to enable the RO to obtain evidence on his 
behalf, the evidence that he should submit if he did not 
desire the RO to obtain the evidence on his behalf, and that 
it was necessary for him to report for a VA examination.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record reflects that pertinent treatment records have 
been obtained and that the Social Security Administration has 
reported that it has no relevant records for the veteran.  In 
addition, the veteran has been afforded a VA examination and 
the veteran was scheduled for another VA examination in 
accordance with the Board's remand directive.  As discussed 
below, the veteran did not report for the examination 
scheduled in response to the Board's remand.  Neither the 
veteran nor his representative has identified any available, 
outstanding evidence or information that could be obtained to 
substantiate the veteran's claim.  The Board is also unaware 
of any such evidence or information.  Accordingly, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board remanded this appeal in July 2001 because the most 
recent VA examination of the appellant in August 1998 was 
inadequate for rating purposes.  In accordance with the 
Board's directions, the appellant was scheduled for an 
official VA examination on May 22, 2002, and he was properly 
notified of the date and place to report by letter.  

The appellant failed to report for the scheduled VA 
examination, and several phone calls to him, in which 
messages were left asking if he was interested in 
rescheduling this examination, resulted in no response from 
the appellant.  A supplemental statement of the case issued 
in August 2002 cited the provisions of 38 C.F.R. § 3.655 
concerning the consequences of a failure to report for VA 
examinations, and the appellant was again asked to notify the 
RO if he was now willing to report for the necessary VA 
examination.  No response was received from the appellant.  

Effective September 23, 2002, new criteria for rating 
intervertebral disc syndrome became effective.  The appellant 
was notified of these new rating criteria by supplemental 
statement of the case issued to him in October 2002, and he 
was again asked to indicate if he was now willing to report 
for a VA examination.  Once again, no response was received 
from the appellant.  

The appellant's representative submitted arguments in support 
of this appeal in December 2002 and in January 2003, but in 
neither case did the representative show good cause for the 
appellant's failure to report for the required VA 
examination, nor has the appellant presented any explanation 
for his failure to report for such an examination.  

It is mandated in 38 C.F.R. § 3.655(b) that, in the absence 
of good cause, a claim for an increased rating will be denied 
if a claimant fails to report for an examination scheduled in 
connection with that claim.  Accordingly, this appeal must be 
denied.  


ORDER

The appeal seeking an increased rating for disability of the 
lumbosacral spine is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

